 



Exhibit 10.bz

EMPLOYMENT AGREEMENT

     SBS Technologies, Inc. (“Company”) and Clarence W. Peckham (“Employee”)
agree, effective April 17, 2003:



  1.   Employment. Company employs Employee for the period beginning on the date
of this Employment Agreement as set forth below, and ending five years from its
date or upon discharge or resignation of Employee in accordance with the terms
of this Agreement (the “Employment Period”). During the Employment Period,
Employee will serve in the position of Chief Executive Officer of the Company,
or other management position as determined by the Company. Employee will devote
sufficient time and energies to the business of Company to accomplish the duties
assigned, will perform to the best of Employee’s ability all duties assigned to
Employee by Company and will devote Employee’s best efforts to advance the
interests of Company. Employee will have the power and authority determined by
Company.



  2.   Compensation. For all services performed by Employee for Company during
the Employment Period, Company will pay Employee the salary and benefits set
forth on Appendix “A”. Employee will be entitled to participate in employee
benefit programs established by Company and applicable to all full-time
employees. Employee will be entitled to vacation, national holidays and paid
sick leave in accordance with Company policy and Appendix A. During vacation,
national holidays, and paid sick leave, Employee will receive Employee’s usual
compensation.



  3.   Reimbursement of Expenses. Company recognizes that Employee, in
performing Employee’s duties hereunder, may be required to spend sums of money
in connection with those duties for the benefit of Company. Employee may present
to Company an itemized voucher listing expenses paid by Employee in the
performance of Employee’s duties on behalf of Company, and on presentation of
the itemized voucher, Company will reimburse Employee for all reasonable
expenses itemized, including but not limited to, travel, meals, lodging,
entertainment, and promotion with respect to all activities approved in advance
by Company. Employee may receive advances from Company for anticipated expenses.
Employee agrees that the amount by which an advance exceeds actual expenses
(“Amount”) will be promptly refunded to Company upon determination by Company
that it is due, that the Amount may be deducted from any payments of any nature
(including without limitation salary) owed by Company to employee, and that the
Amount will constitute a debt from Employee to Company, enforceable by Company
in all respects as if

Employment Agreement
Page 1



--------------------------------------------------------------------------------



 





    Employee had executed a promissory note or other instrument acknowledging
the debt, bearing interest at a rate of 10% per year from the date repayment is
due, and payable in full on demand without set-off or deduction.



  4.   Sick Leave and Disability. Employee will be entitled to sick leave for
the number of days determined by Company (“Sick Leave”). Employee will be
considered to be disabled during any period in excess of Sick Leave during which
Employee is unable to work because of illness or incapacity (“Disability
Period”).Employee will be entitled to receive Employee’s full salary during Sick
Leave and will be deemed to be on leave, without pay, during the Disability
Period. If Employee is unable to work for a period in excess of 90 days,
Employee, at the discretion of the Board of Directors of company, will be
considered to have resigned. In no event will Employee be entitled to payment or
other compensation for unused Sick Leave or Disability Period, unless required
by law or otherwise provided in a policy or employment manual adopted by
Company.



  5.   Resignation and Discharge. Employee may resign or be discharged pursuant
to the terms of this paragraph. If Employee (i) resigns, Employee must give
30 days’ notice to Company; (ii) is discharged for cause (as later defined),
Company may discharge Employee immediately, without notice; or (iii) is
discharged not for cause from his responsibilities, Company must give 30 days’
notice to Employee. If Employee is discharged not for cause, Employee will be
paid (a) if such discharge occurs in connection with or within one year after a
change in control of the Company, severance pay equal to one year’s base pay of
Employee in effect at the time of discharge payable in a single lump sum, or
(b) if such discharge occurs at any other time, severance pay equal to six
months’ base pay of Employee in effect at the time of discharge payable in
monthly installments. For purposes of the preceding sentence, a “change in
control” shall mean the acquisition of ownership or control by a single person,
entity, or group of more than fifty percent (50%) of the then issued and
outstanding common shares of the Company.



    For purposes of this paragraph, “for cause” means that during the Employment
Period, Employee, unless otherwise provided by Company policy or Company
employment manual, (a) is reasonably believed by Company (i) to have failed to
comply with any law, regulation or policy, including without limitation
securities or employment or non-discrimination or similar laws, regulations or
policies, and that failure causes a significant financial, regulatory,
operational or public perception detriment to Company, (ii) to abuse, as
determined by the Company,

Employment Agreement
Page 2



--------------------------------------------------------------------------------



 





    alcohol or to use drugs, (other than as prescribed by Employee’s physician),
or (b) refuses to submit to testing for alcohol or drugs, or (c) is reasonably
believed by Company to have committed or is charged with any felony or
misdemeanor involving moral turpitude, or (d) through willful neglect, gross
negligence, or malfeasance causes a significant financial, regulatory,
operational or public perception detriment to Company. A determination by the
Board of Directors that Employee has failed to perform Employee’s
responsibilities to the satisfaction of the Board of Directors, without one or
more of the other elements set out in this paragraph, is not “for cause”.



  6.   Competition and Confidential Information Restrictions.



  A.   Competition Restrictions. Employee may not during the Employment Period,
and for a period of two years following the termination of the Employment
Period, anywhere in the United States, directly or indirectly, own, manage,
operate, invest in, control, be employed by, participate in, be a financial
sponsor of, or be connected in any manner with the ownership, management,
operation or control of any business that competes with a business conducted by
Company at any time during the Employment Period or which Employee knows, during
the Employment Period, that Company intends to conduct. Employee acknowledges
that this restriction is necessary for Company’s welfare and protection in light
of the responsibilities assigned to Employee and Employee’s status in Company,
that Employee is fully and adequately compensated for this restriction.



  B.   Confidential Information. Employee acknowledges and recognizes that
Employee is, or will be, employed by Company in a confidential relationship and
may receive and have access to the confidential business information, customer
names, contracts and other customer data, business methods, techniques and trade
secrets of Company (“Confidential Information”). Employee may develop ideas,
conceptions, inventions, processes, methods, products and improvements; and
Employee may receive disclosures of ideas, conceptions, inventions, processes,
methods, products and improvements made by other employees of Company (“Company
Inventions”). Employee may participate with Company in improving and developing
Confidential Information and Company Inventions. Confidential Information and
Company Inventions developed on behalf of Company are neither commonly known nor
readily accessible to others and are used by Company in its business to obtain a
competitive advantage over Company’s

Employment Agreement
Page 3



--------------------------------------------------------------------------------



 





    competitors who do not know or use the Confidential Information or Company
Inventions. Protection of the Confidential Information and Company Inventions
against unauthorized disclosure and use is of critical importance to Company in
maintaining its competitive position. Employee agrees that Employee will not, at
any time, during or after the Employment Period, make any independent use of, or
disclose to any other person or organization, except as authorized by Company in
writing, any Confidential Information or Company Inventions. Upon termination of
the Employment Period for any reason, Employee shall promptly deliver to Company
all drawings, manuals, letters, notes, notebooks, reports, customer lists,
customer data, mailing lists, and all other materials and records of any kinds,
and all copies thereof, that may be in the possession of, or under the control
of, Employee pertaining to Company’s business including any that contain any
Confidential Information or Company Invention.



  C.   Business Relationships. Employee acknowledges Company’s efforts to
establish valuable business relationships with its clients, customers and
suppliers. Employee recognizes that Company has invested resources in the
training and the professional development of Employee, and Employee further
recognizes Employee’s responsibility to the Company when Company entrusts
Employee with Confidential Information. In view of Company’s efforts, Employee
agrees that unless Company authorizes Employee to do so in writing, Employee
will not, for a period of one year after termination of employment with Company,
solicit the purchase of products or services directly competing with products
and services of Company from any person, corporation, business organization or
enterprise which: (i) has made any purchase of products or services from Company
within the two years immediately preceding termination of former Employee’s
employment (“Customer”); or (ii) has been contacted by Employee during the last
12 months of Employee’s employment for the purpose of securing the purchase of
products or services from Company (“Prospective Customer”).



  D.   Non-Solicitation of Employees. Employee is aware that Company has a
significant investment in its employees. For a period of twelve months after
termination for any reason of Employee’s employment, neither Employee nor any
person or entity by whom Employee may be employed or of which Employee may be an
officer, director, partner, trustee or control person, will directly or
indirectly employ or solicit to employ, or

Employment Agreement
Page 4



--------------------------------------------------------------------------------



 





    otherwise retain or solicit to retain, any person employed by Company as of
the date of Employee’s termination of employment or during the twelve month
period thereafter, unless that person has been terminated by Company without
cause (as determined in good faith by Company) before the time of the
solicitation, employment or retention.



  E.   Remedies. Employee and Company recognize that irreparable injury may
result to Company in the event of breach or threatened breach of this paragraph
of this Agreement by Employee. If Employee commits a breach or threatens to
commit a breach of any of the provisions of this paragraph, Company shall have
the right and remedy, in addition to any others that may be available, at law or
in equity, to have the provisions of this paragraph specifically enforced by any
court having equity jurisdiction, together with an accounting therefor, Employee
having specifically acknowledged that any such breach or threatened breach will
cause irreparable injury to Company and that money damages will not provide an
adequate remedy to Company.



  7.   Invalidity. If any provision of this Employment Agreement is later
construed to be unenforceable or invalid, the remaining provisions shall not be
affected but shall continue in full effect. If any term of this Employment
Agreement is found to be unenforceable or invalid by any court having
jurisdiction, that court shall have the power to reduce or revise the term and
the paragraph(s) shall then be fully enforceable.



  8.   Assignment. Employee acknowledges that Employee’s services are unique and
personal. Accordingly, Employee may not assign Employee’s rights or delegate
Employee’s duties or obligations under this Agreement. The Employer’s rights and
obligations shall inure to the benefit of and shall be binding upon Employer’s
successor and assigns.



  9.   Personnel Policies. Company’s written personnel policies apply to all of
Company’s employees, including Employee, and describe additional terms and
conditions of employment of Employee. Those terms and conditions, as Company may
revise from time to time, are incorporated by reference into this Employment
Agreement. Company reserves the right to revise the personnel policies from time
to time, as Company deems necessary. If any personnel policy provision conflicts
with a provision of this Employment Agreement, the terms of this Employment
Agreement shall govern.

Employment Agreement
Page 5



--------------------------------------------------------------------------------



 





  10.   Alcohol and Drug Testing. Employee agrees to comply with and submit to
any Company program or policy for testing for alcohol abuse or use of drugs and,
in the absence of such a program or policy, to submit to such testing as may be
required by Company and administered in accordance with applicable law and
regulations.



  11.   Binding Effect. This Employment Agreement constitutes the entire
understanding of the parties, may be modified only in writing, is governed by
laws of the state of New Mexico, and will bind and inure to the benefit of
Employee and Employee’s personal representative and Company and Company’s
successors and assigns.

Employment Agreement
Page 6



--------------------------------------------------------------------------------



 



DATED: April 17, 2003.



  COMPANY:



  SBS Technologies, Inc.

                  By:   /s/ Christopher J. Amenson            

--------------------------------------------------------------------------------

        Christopher J. Amenson     Executive Chairman of the Board of Directors

          EMPLOYEE:           /s/ Clarence W. Peckham    

--------------------------------------------------------------------------------

    Clarence W. Peckham

Employment Agreement
Page 7



--------------------------------------------------------------------------------



 



Appendix A
to
Employment Agreement

Clarence W. Peckham
Employee

Position: Chief Executive Officer, reporting directly to the Board of Directors.

Compensation: $300,000 base annual salary.

      Benefits:     Standard Employee     Benefits:   Medical insurance    
Dental insurance     Life Insurance     Long and short-term disability insurance
    Ten holidays per year     Sick leave       Optional Benefits:   401(k) Plan
    Flexible Spending Account Program     Supplemental Life Insurance

All Standard and Optional Benefits will be as provided by Company to employees
generally, and are subject to modification from time to time by Company.

      Additional Benefits:   Four weeks paid vacation per year
Immediate, full vesting under any employee plans
in effect at signing that require vesting

Stock Option Grant: Nonqualified stock options for 100,000 shares of common
stock, with exercise, termination and other terms as provided in an Option
Agreement (“Option Agreement”) and the 1993 Director and Stock Option Plan under
which it is issued, including the following:

The Options will vest in five installments, vesting as follows:

      20,000   April 30, 2004 20,000   April 30, 2005 20,000   April 30, 2006
20,000   April 30, 2007 20,000   April 30, 2008

Employment Agreement
Page 8



--------------------------------------------------------------------------------



 



All options granted as of this date which have not yet vested will vest
immediately prior to a change of control of the company. The Options will
terminate ten years from the date of grant, and the exercise price for the
options will be the Nasdaq closing price on April 17, 2003.

Employment Agreement
Page 9